[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Peoples v. O’Shaughnessy, Slip Opinion No. 2021-Ohio-1572.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-1572
THE STATE EX REL. PEOPLES, APPELLANT, v. O’SHAUGHNESSY, CLERK, ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Peoples v. O’Shaughnessy, Slip Opinion No.
                                     2021-Ohio-1572.]
Mandamus—R.C. 2953.13—There is no justification for granting a writ of
        mandamus to compel an inmate’s transfer to county jail when the trial court
        is ordered to issue an amended judgment entry on remand to correct a
        sentencing error and there will be no resentencing hearing—Compliance
        with R.C. 2953.13 will not compel a vain act —Court of appeals’ dismissal
        of writ affirmed.
       (No. 2020-1142—Submitted March 2, 2021—Decided May 6, 2021.)
              APPEAL from the Court of Appeals for Mahoning County,
                           No. 19 MA 0072, 2020-Ohio-4432.
                                    ________________
        Per Curiam.
                              SUPREME COURT OF OHIO




       {¶ 1} Appellant, David A. Peoples, appeals the judgment of the Seventh
District Court of Appeals dismissing his complaint for a writ of mandamus to
compel officials to transfer him from the Northeast Ohio Correctional Center
(“NEOCC”) to the Franklin County jail. We affirm.
                                    Background
       {¶ 2} In June 2002, Peoples was convicted in the Franklin County Court of
Common Pleas of aggravated murder and two accompanying firearm
specifications. See State v. Peoples, 10th Dist. Franklin No. 02AP-945, 2003-Ohio-
4680, ¶ 1. He received an aggregate prison sentence of 34 years to life, which
included a six-year term for an R.C. 2941.146 firearm specification (discharging a
firearm from a motor vehicle). Id. at ¶ 2. The Tenth District Court of Appeals
affirmed his convictions and sentences on direct appeal. Id. at ¶ 60.
       {¶ 3} In 2017, Peoples filed a motion to vacate his sentence. The trial court
denied the motion, but on May 30, 2019, the Tenth District reversed because the
maximum term for the drive-by specification was five years, not six years as the
trial court had imposed. State v. Peoples, 10th Dist. Franklin No. 18AP-850, 2019-
Ohio-2141, ¶ 8, 11-13. The court of appeals remanded the case to the trial court
“with instructions to vacate Peoples’ six-year sentence on the R.C. 2941.146
firearm specification and resentence Peoples to the statutorily mandated five-year
term for that specification.” Id. at ¶ 15.
       {¶ 4} R.C. 2953.13 provides that when a defendant is incarcerated at a state
correctional institution, if the defendant’s case is remanded to the trial court for any
reason, the clerk of courts is required to certify the remand to the warden. Upon
receipt of that certification, “the warden shall forthwith cause the defendant to be
conveyed to the jail of the county in which the defendant was convicted, and
committed to the custody of the sheriff of that county.” Id.
       {¶ 5} Here, however, on June 10, 2019, before the clerk of courts certified
the Tenth District’s remand order to the warden, the trial court issued an amended




                                             2
                                January Term, 2021




judgment entry that changed Peoples’s sentence for the drive-by specification from
six years to five years. State v. Peoples, Franklin C.P. No. 01CR07-4150 (June 10,
2019).
         {¶ 6} In July 2019, Peoples commenced this original action in the Seventh
District Court of Appeals against appellees, Franklin County Clerk of Courts
Maryellen O’Shaughnessy, NEOCC Warden Christopher LaRose, and Ohio
Department of Rehabilitation and Correction Director Annette Chambers-Smith.
Peoples sought writs of mandamus to compel their compliance with R.C. 2953.13.
Specifically, he asked the court to compel O’Shaughnessy to certify the remand
order to LaRose and to compel LaRose and Chambers-Smith to transfer him to the
custody of the Franklin County sheriff upon receipt of O’Shaughnessy’s
certification.
         {¶ 7} O’Shaughnessy, LaRose, and Chambers-Smith each filed motions to
dismiss Peoples’s complaint pursuant to Civ.R. 12(B)(6) for failure to state a claim
upon which relief can be granted. In response to O’Shaughnessy’s motion, Peoples
agreed that she had issued the statutory certification in July 2019 and should
therefore be dismissed from the claim.
         {¶ 8} The Seventh District dismissed Peoples’s complaint in its entirety as
moot. 2020-Ohio-4432, ¶ 9, 15, 18-19. First, the court noted that O’Shaughnessy
had already fulfilled her statutory duty by sending a certified copy of the Tenth
District’s decision to the appropriate parties, and thus there was no further action
to compel from her. Id. at ¶ 9. Further, the court observed that (1) the Tenth
District’s remand order contained specific instructions to the trial court to amend
the judgment entry regarding Peoples’s sentence, but the order did not include any
reference to a resentencing hearing or any other proceeding that would have
required Peoples’s transfer to the Franklin County jail, and (2) the trial court had
entered an amended judgment entry as instructed. Id. at ¶ 10-13. The Seventh




                                          3
                              SUPREME COURT OF OHIO




District therefore concluded that any transfer of Peoples from NEOCC to the
Franklin County jail would have been a vain act.
        {¶ 9} Peoples appealed.
                                   Legal analysis
        {¶ 10} To be entitled to a writ of mandamus, a party must establish, by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondents to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio
St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6, 13. For a court to dismiss a
mandamus complaint pursuant to Civ.R. 12(B)(6) for failure to state a claim upon
which relief can be granted, it must appear beyond doubt from the complaint that
the relator can “prove no set of facts warranting relief, after all factual allegations
of the complaint are presumed true, and all reasonable inferences are made in [the
relator’s] favor.” State ex rel. Natl. Elec. Contrs. Assn., Ohio Conference v. Ohio
Bur. of Emp. Servs., 83 Ohio St.3d 179, 181, 699 N.E.2d 64 (1998). This court
reviews de novo a decision granting a motion to dismiss under Civ.R. 12(B)(6).
State ex rel. Brown v. Nusbaum, 152 Ohio St.3d 284, 2017-Ohio-9141, 95 N.E.3d
365, ¶ 10.
        {¶ 11} On appeal, Peoples no longer appears to be asserting a claim for
relief against O’Shaughnessy and does not dispute the Seventh District’s dismissal
of his claim against her. His merit brief seeks relief against only LaRose and
Chambers-Smith. The court of appeals correctly concluded that LaRose and
Chambers-Smith had no duty to convey Peoples to the Franklin County jail,
because returning Peoples to the sheriff’s custody to await resentencing would have
been a vain act. Id. at ¶ 15. “[M]andamus will not issue to compel a vain act.”
State ex rel. Strothers v. Turner, 79 Ohio St.3d 272, 274, 680 N.E.2d 1238 (1997);
see also State ex rel. Thomas v. Ghee, 81 Ohio St.3d 191, 192, 690 N.E.2d 6 (1998).
An act is in vain when the underlying dispute has become moot, such that relief in




                                           4
                                January Term, 2021




the pending lawsuit would not affect the outcome. See, e.g., State ex rel. Snider v.
Stapleton, 65 Ohio St.3d 40, 41-42, 600 N.E.2d 240 (1992) (ordering elections
official to submit candidate’s materials to the board of elections to establish
candidate’s qualifications for office would be futile because the relevant election
was over, rendering the issue of ballot access moot).
       {¶ 12} On June 10, 2019, Franklin County Common Pleas Court Judge
Daniel Hawkins issued an amended judgment entry in Peoples’s criminal case,
imposing the correct five-year term for the firearm specification. Granting the writ
of mandamus Peoples sought in July 2019 to compel his transfer to the Franklin
County jail would therefore do nothing more than require a vain act; because there
will not be a sentencing hearing, he would be immediately returned to NEOCC.
See State ex rel. Ellis v. Burnside, 8th Dist. Cuyahoga No. 103469, 2015-Ohio-
5432, ¶ 7 (holding that it would be a vain act to transport an inmate to the county
jail when the court of appeals has already determined that he is not entitled to a new
sentencing hearing).
       {¶ 13} For this reason, we affirm the judgment of the court of appeals.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       David A. Peoples, pro se.
       Struck, Love, Bojanowski & Acedo, P.L.C., and Timothy J. Bojanowski,
for appellee Christopher LaRose.
       G. Gary Tyack, Franklin County Prosecuting Attorney, and Bryan B. Lee,
Assistant Prosecuting Attorney, for appellee Maryellen O’Shaughnessy.
                               _________________




                                          5